THE COURT.
This cause is before us upon an application of. the above-named petitioner praying that a writ of mandamus be issued directed to the above-named respondent, requiring the respondent to issue an “on sale” wine and beer license to the petitioner. The premises described in the petition are located at 574 Pacific Avenue, otherwise known as “Spider Kelly’s” place.
The record shows that this is an application for a license to sell wine and beer at a place heretofore known as ‘ ‘ Spider Kelly’s” cafe, the only change being in the name.
The evidence taken before the respondent board upon the hearing of the application of the petitioner for an “on sale” wine and beer license is practically identical with the testimony introduced in the case of Parente v. State Board of Equalization, Civil No. 5219 (ante, p. 238 [36 Pac. (2d) 437]), this day decided, to which reference is hereby made.
For the reasons stated in the opinion in the case above mentioned, the application of the petitioner for a writ of mandate must be, and the same is hereby, denied.
An application by petitioner to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on November 28, 1934.
Langdon, J., voted for a hearing.